Exhibit 10.1


PRELIMINARY CONTRACT OF TRANSFER OF COMPANY BRANCH


With the present private contract, written in two originals, between Mondobello
SAS effective in Ravenna Via Farini, henceforth the promissory buyer.


Whereas ICC Italy Srl is the titleholder of 4 stores well known to the parties
that are listed here as follows:
• in TRESCORE BALNEARIO (BG) Via Torre 9/A
• in RAVENNA (RA) store called FreeLine Viale Farini 64
• in RAVENNA (RA) store called Mondobello Via Carducci 74/64/52
• in RAVENNA (RA) locality lido di Adriano Viale Virgilio 97


All are stores of telephony and some are equipped with phone centers that ICC
Italy Srl holds by force of contract of lease well known to the parties, the
premise of which is agreed and stipulated as follows.
 
1) The promissory purchasers pledge to buy for an entity, company, or physical
person to be named at the moment of the notarial deed to be carried out by
October 31, 2008, the stores as per the above in the state of being in which
they are found, from the promissory transferor who pledges on the other hand to
sell the same.


2) the sale of the company branch shall include the furnishings, systems, and
goods in storage with the exclusion of the information equipment (PCs, printers,
cash registers, etc.) all for the total figure of € 195,000.00 (one hundred
ninety-five thousand/00) the sum including the interest on delayed payment.


This sum consists of goods in storage for € 57,446.00 to be verified in detail,
and the difference from the start up, equipment, and furnishings (details to be
provided at the time of stipulating the definitive deed). The damage deposits
for the lease remain, to the benefit of the promissory purchasers.


3) The payment shall be served by a bill of exchange guarantee with signed
titles by all the promissory purchasers together, and the sale will be carried
out with reservation of property up to the balance of what is due.


Upon signing the present preliminary agreement 2 payments will be issued of €
12,500.00 (twelve thousand five hundred/00) each, of which, the first will be
dated on the notarial deed and the other 10 days after the same.


For residual payment on the deed, 48 payments of € 3,230.00 (three thousand two
hundred thirty/00) will be issued, each on a monthly basis where the first due
date will be January 20, 2009 and the subsequent ones each month up to the
balance; except payment of € 15,000.00 (fifteen thousand/00) with a due date of
April 30, 2009.


 
 

--------------------------------------------------------------------------------

 
4) The effects of the notarial deed will begin November 1, 2008. From this date
the promissory purchasers are also transferred the WIND codes. The Parties agree
that the credits and debts related to the company transferred will remain,
respectively, in favor of and the burden of the promissory transferor Party.


5) The promissory purchaser Party will enter into all contracts stipulated by
the promissory seller Party after the date of the notarial deed for the use of
the same business, according to and with the effect of art. 2558 of the Civil
Code, and, in particular, those concerning insurances, electric power, gas, and
water, which bills the Parties will divide squarely with reference to the day’s
date.


6) The present contract is intended as a rescinded right if, and hence however
stipulated, by a cause independent of the will of the Parties, the authorities
with jurisdiction do not grant the prescribed authorizations. The promissory
selling party must in such case restore the sum received.


7) Expenses and fees for the present act are the burden of the parties in equal
measure.


8) For all controversies inherent in the interpretation, the validity, and/or
execution of the present contract the Court of Mantua will have jurisdiction in
via of exclusive right.


Ravenna, October 21, 2008


[signatures]



